Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/19/22 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/19/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a folding axis parallel to the stain axis” of claim 7 and 16 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keplinger et al., WIPO Publication WO 2018/175741 (hereinafter “Keplinger”). 
In Reference to Claim 1: 
Keplinger discloses an electro-hydraulic actuator, comprising: a first deformable shell (See, Annotated Figure and Keplinger Figure 28) that defines a first enclosed internal cavity; a liquid dielectric contained within the first enclosed internal cavity; a first electrode (See, Annotated Figure and Keplinger Figure 28 Components A(3)) disposed over a first side of the first enclosed internal cavity; a second electrode disposed over a second side of the first enclosed internal cavity (See, Annotated Figure); an active region that defines a zipping front in a first dimension along which electrostatic forces between the first and second electrodes draw the first and second electrodes toward each other to displace the liquid dielectric along the zipping front within the first enclosed internal cavity upon application of a voltage to the first and second electrodes (See, Figure 21 which illustrates the zipping effect of the deformable shell as a current is applied to the electrodes the electrodes are attracted to each other (like a zipper) and hydraulic fluid is displaced away from the electrodes causing an expansion in the orthogonal direction); and a strain axis (illustrated in Figure 21A as well the strain axis shown when hydraulic pressure is sufficient to deform the shell as shown in the last in age and causes a orthogonal displacement to the electrode) in a second dimension along which the first deformable shell deforms upon the application of a voltage to the first and second electrodes, wherein the first dimension of the zipping front is orthogonal to the second dimension of the strain axis (See, Figure 21); and a second deformable shell (See, Annotated Figure Below) that defines a second enclosed internal cavity disposed adjacent to the first deformable shell that defines the first enclosed internal cavity, wherein the first electrode is disposed over a first side of the second enclosed internal cavity and the second electrode is disposed over a second side of the second enclosed internal cavity ( See, Annotated Figure Below) .

    PNG
    media_image1.png
    572
    1018
    media_image1.png
    Greyscale

In Reference to Claim 2: 
Keplinger further discloses wherein the first enclosed internal cavity defines an actuator width in a direction orthogonal to the strain axis and an actuator length in a direction parallel to the strain axis, and wherein the first electrode and the second electrode extend with respect to only a portion of the actuator width. See, Figure 21; See also, Annotated Figure 28 found in the rejection of claim 3 below. 

In Reference to Claim 3: 	Keplinger further discloses wherein the first electrode and the second electrode are configured for extending the entire portion of the actuator length. See, Annotated Figure 28 below. 

    PNG
    media_image2.png
    437
    737
    media_image2.png
    Greyscale

In Reference to Claim 8: 
Keplinger discloses a plurality of actuators arranged in series, a first end of the plurality of actuators being fixed relative to a pulley, and a second end of the actuators being disposed for movement, wherein the plurality of actuators between the first end and the second end are disposed about a pulley.  See, Figure 21 which illustrates this exact configuration and concept. 

Allowable Subject Matter
Claim 4, 5 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claim 4 recites the novel limitation of “wherein the electrode includes a non-linear edge configuration.” The prior art fails to disclose anything beyond a linear configuration for the electrodes as can be seen by the figures. Examiner also notes such a limitation is more than a mere design choice, as illustrated by Applicant’s Figure 3C and 3D which show that the notched electrodes produce a different response out of the actuator.
Claim 5 recites the novel limitation of: a third and fourth electrode located over the first and second side of the first enclosed internal cavity opposite that of the first and second electrode. The prior art only discloses the use of two electrodes and given the prior art’s electrode placement and the actuators configuration the Examiner does not believe it would have been obvious to a person having ordinary skill in the art to modify Keplinger to include additional electrodes as recited by Applicant. Therefore, the Examiner has indicated this limitation as allowable if rewritten. 
Claim 7 recites the limitation wherein the first deforamable shell is operative to be folded about a folding axis parallel to the strain axis. The prior art of record fails to disclose using the hydraulic dielectric actuators to create a folding actuation. The prior art does disclose using the actuator to accomplish a ability to bend, however there is no prior art which alters the linear configuration of this actuator beyond a bending moment as shown in Keplinger Figure 12 and 26. It is for this reason the Examiner has indicated this claim language as allowable if rewritten into independent form.
Claim 10-19 are allowed. 
Claim 10 recites the limitation wherein “the first and the second electrode includes a non-linear edge configuration.” The prior art fails to disclose anything beyond a linear configuration for the electrodes as can be seen by the figures. Examiner also notes such a limitation is more than a mere design choice, as illustrated by Applicant’s Figure 3C and 3D which show that the notched electrodes produce a different response out of the actuator. Therefore, the claim is allowed for said reason. 
Claims 11-15 are allowed because they depend from independent claim 10. 
Claim 16 recites the limitation wherein “the deforamable shell is operative to be folded about a folding axis parallel to the strain axis.” The prior art of record fails to disclose using the hydraulic dielectric actuators to create a folding actuation. The prior art does disclose using the actuator to accomplish a ability to bend, however there is no prior art which alters the linear configuration of this actuator beyond a bending moment as shown in Keplinger Figure 12 and 26. It is for this reason the Examiner has indicated this claim language as allowable if rewritten into independent form. 
Claims 17-19 are allowed because they depend from independent claim 16.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S. COLLINS whose telephone number is (313)446-6535. The examiner can normally be reached M-TH 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL S COLLINS/           Examiner, Art Unit 3745